DETAILED ACTION
Priority
The phrase “the lightweight weight adjustment portion is non-metallic” of claims 1 and 9 first appears in par. [0024] of this CIP filed on 6/3/21 (i.e. this language is not found in parent app, 16/228,141).  As such, claims 1-15 all received the effective filing date of 6/3/21.


Election/Restrictions
Applicant has elected to pursue the product claims 1-15 for examination.  Claims 16-19, drawn toward the method claims, have been cancelled.


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the lightweight weight being a loose powder type of claims 5, 13, and 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable Tassistro et al. (herein “Tassistro”; US Pub. No. 2019/0262674 A1) in view of Kubica et al. (herein “Kubica”; US Pub. No. 2006/0229140 A1).
Regarding claim 1, Tassistro discloses a forged golf club head (Fig. 26 and par. [0012]) comprising: a body portion made out of a first material (par. [0014]) having a face cavity (Fig. 26, upper item 2616 and par. [0135]) and at least one weight cavity (Fig. 26, lower items 2616); at least one high density weight adjustment portion made out of a second material encased within the weight cavity (Fig. 26, item 2615 and par. [0135]; noting “a heavy density material”); a lightweight weight adjustment portion made out a third material encased within the face cavity (Fig. 26, item 2614 and par. [0135]; noting a “lightweight weight adjustment portion); and a striking face insert made out of the first material adapted to cover the face cavity (Fig. 26, item 2618 and par. [0014]), wherein the lightweight weight adjustment portion is a metallic material (par. [0106]), wherein the high density weight adjustment portion is encased monolithically within the weight cavity (Fig. 26; noting this would occur when the face is attached).  It is noted that Tassistro does not specifically disclose wherein the lightweight weight adjustment portion is a non-metallic material.  However, Tassistro clearly discloses that the lightweight weight material may be made from metal or “numerous other materials” (par. [0106]).  In addition, Kubica discloses a golf club head with a lightweight weight filler material used behind the face, the filler material being non-metallic (pars. [0018] and [0023]; noting sand, glass, or silica particles).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tassistro to use a non-metallic material as taught by Kubica because doing so would be a simple substitution of one element (sand, glass, or silica particles) for another (numerous other materials that may be used behind a face plate) to obtain predictable results (the continued ability to use a lightweight weight material behind a club head face, the lightweight weight material being sand, glass, or silica particles).
Regarding claims 2 and 10, the combined Tassistro and Kubica disclose a density of the second material is greater than a density of the first material, and wherein the density of the first material is greater than a density of the third material (Tassistro: pars. [0012] and [0100]).
Regarding claims 3 and 11, the combined Tassistro and Kubica disclose that the non-metallic material is a glass material (Kubica: par. [0023]).
Regarding claims 4 and 12, the combined Tassistro and Kubica disclose that the non-metallic material is a ceramic material (Kubica: par. [0023]; noting silica, aka silicon dioxide, is a ceramic).
Regarding claims 5 and 13, the combined Tassistro and Kubica disclose that the non-metallic material is a loose powder type material (Kubica: par. [0023]; noting “granular material” makes obvious “loose powder”).
Regarding claims 6 and 15, the combined Tassistro and Kubica disclose that the at least one weight adjustment portion is located near a sole of the golf club head (Tassistro: Fig. 26; noting the lower cavities 2616 filled with 2615 and par. [0135]).
Regarding claim 7, the combined Tassistro and Kubica disclose that the at least one weight adjustment portion is located near a heel portion of the sole of the golf club head (Tassistro: Fig. 26; noting the lower heel cavity 2616 filled with 2615 and par. [0135]).
Regarding claim 8, the combined Tassistro and Kubica disclose that the at least one weight adjustment portion is located near a toe portion of the sole of the golf club head (Tassistro: Fig. 26; noting the lower toe cavity 2616 filled with 2615 and par. [0135]).
Regarding claim 9, Tassistro discloses a forged golf club head (Fig. 26 and par. [0012]) comprising: a body portion made out of a first material (par. [0014]) having a lightweight cavity (Fig. 26, upper item 2616 and par. [0135]) and at least one weight cavity (Fig. 26, lower items 2616); wherein the lightweight cavity is located at an upper blade portion of the body portion (Fig. 26, upper item 2616 and par. [0135]); at least one high density weight adjustment portion made out of a second material encased within the weight cavity (Fig. 26, item 2615 and par. [0135]; noting “a heavy density material”); a lightweight weight adjustment portion made out a third material encased within the face cavity (Fig. 26, item 2614 and par. [0135]; noting a “lightweight weight adjustment portion); and a striking face insert made out of the first material adapted to cover the lightweight cavity (Fig. 26, item 2618 and par. [0014]), wherein the lightweight weight adjustment portion is a metallic material (par. [0106]), wherein the high density weight adjustment portion is encased monolithically within the weight cavity (Fig. 26; noting this would occur when the face is attached).  It is noted that Tassistro does not specifically disclose wherein the lightweight weight adjustment portion is a non-metallic material.  However, Tassistro clearly discloses that the lightweight weight material may be made from metal or “numerous other materials” (par. [0106]).  In addition, Kubica discloses a golf club head with a lightweight weight filler material used behind the face, the filler material being non-metallic (pars. [0018] and [0023]; noting sand, glass, or silica particles).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Tassistro to use a non-metallic material as taught by Kubica because doing so would be a simple substitution of one element (sand, glass, or silica particles) for another (numerous other materials that may be used behind a face plate) to obtain predictable results (the continued ability to use a lightweight weight material behind a club head face, the lightweight weight material being sand, glass, or silica particles).
Regarding claim 14, the combined Tassistro and Kubica disclose that the non-metallic material is a combination of at least two of the following: a glass material, a ceramic material, and a loose powder type material (Kubica: par. [0023]; noting “any other mixture of” makes obvious the use of both glass and silica particles used together in loose or granular powder form).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
4/13/22


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711